STATE OF MICHIGAN

                              COURT OF APPEALS



In re Estate of JACK HILL.


SONYA BROWNING, Personal Representative of                           UNPUBLISHED
the Estate of JACK HILL,                                             March 10, 2015

                 Plaintiff-Appellee,

v                                                                    No. 319203
                                                                     Wayne Circuit Court
HENRY FORD HOSPITAL and MARY                                         LC No. 13-008712-NH
SULLIVAN, M.D.,

                 Defendants-Appellants,

and

DR. JOHN DOE,

                 Defendant.


Before: TALBOT, C.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

       Henry Ford Hospital and Mary Sullivan, M.D., appeal by leave granted the trial court’s
order granting Sonya Browning’s motion to compel discovery of Henry Ford’s suicide protocol.
We reverse and remand.

         This action arises from the suicide of Jack Hill. On April 14, 2011,1 the 54-year-old
decedent was treated at Henry Ford Wyandotte Hospital’s emergency room because of medical
issues and depression associated with his withdrawal from prescription drugs, which he had
abused for many years. The decedent was evaluated, given a prescription for Ativan, and
discharged with instructions to follow up with his primary care physician in one day. Six days
later, the decedent committed suicide.


1
    The complaint erroneously indicates that the date was April 24, 2011.


                                                 -1-
       Browning thereafter filed this wrongful death action, alleging that Henry Ford and
Sullivan breached various duties of care, including a duty to “obtain a psychiatric consultation,
make a full assessment of a suicide risk, [and] formulate and implement a plan to reduce suicide
risk.” Browning sought to discover Henry Ford’s protocol for suicidal patients. Henry Ford and
Sullivan refused to provide the protocol, prompting Browning to bring a motion to compel
discovery of the requested document. At the hearing on Browning’s motion, Browning’s
attorney acknowledged that the suicide protocol was not admissible to establish the standard of
care, but argued that it might lead to admissible evidence. The trial court granted Browning’s
motion and directed Henry Ford and Sullivan to produce the protocol. This Court granted Henry
Ford and Sullivan’s interlocutory application for leave to appeal the trial court’s order.

        On appeal, Henry Ford and Sullivan argue that the trial court abused its discretion when it
ordered production of Henry Ford Wyandotte Hospital’s internal suicide protocol. We agree.
We review a trial court’s decision granting a motion to compel discovery for an abuse of
discretion.2 An abuse of discretion occurs when a court’s decision is outside the range of
principled outcomes.3

        “It is well settled that Michigan follows an open, broad discovery policy that permits
liberal discovery of any matter, not privileged, that is relevant to the subject matter involved in
the pending case.”4 Discovery aims to simplify and clarify issues, and the rules should be
construed to “facilitate trial preparation and to further the ends of justice.”5 Although Michigan
encourages wide discovery, trial courts should protect the opposing party’s interests in avoiding
“excessive, abusive, or irrelevant discovery requests.”6

       Here, Henry Ford’s internal policies and procedures regarding suicidal patients are not
admissible to establish a standard of care.7 Also, Henry Ford and Sullivan are not subject to a
legal duty on the basis of their internal protocols.8 But merely because Henry Ford’s suicide
protocol would not be admissible at trial does not mean that it is not discoverable. The Michigan
Court Rules provide that “[i]t is not ground for objection that the information sought will be


2
    Cabrera v Ekema, 265 Mich. App. 402, 406; 695 NW2d 78 (2005).
3
    Maldonado v Ford Motor Co, 476 Mich. 372, 388; 719 NW2d 809 (2006).
4
    Reed Dairy Farm v Consumers Powers Co, 227 Mich. App. 614, 616; 576 NW2d 709 (1998).
5
    Id.
6
    Hartmann v Shearson Lehman Hutton, Inc, 194 Mich. App. 25, 29; 486 NW2d 53 (1992).
7
  See Gallagher v Detroit-Macomb Hosp Ass’n, 171 Mich. App. 761; 431 NW2d 90 (1988); see
also Jilek v Stockson, 490 Mich. 961; 805 NW2d 852 (2011) (holding that the trial court did not
abuse its discretion in excluding exhibits relating to internal guidelines and procedures for the
reasons stated in this Court’s dissenting opinion in Jilek v Stockson, 289 Mich. App. 291, 316-
317; 796 NW2d 267 (2010)).
8
 Zdrojewski v Murphy, 254 Mich. App. 50, 62; 657 NW2d 721 (2002); Buczkowski v McKay, 441
Mich. 96; 490 NW2d 330 (1992).


                                                -2-
inadmissible at trial if the information sought appears reasonably calculated to lead to the
discovery of admissible evidence.”9

        Although Browning has not submitted a brief on appeal, she argued below that Henry
Ford’s internal suicide protocol could lead to the discovery of admissible evidence. At the
hearing on Browning’s motion to compel, Public Health Code, MCL 333.1101 et seq. was
generally cited for the proposition that “[h]ospitals are required to review their professional
practices to improve the quality of patient care and reduce morbidity and mortality,” which it
was asserted was “an example where [discovery of the suicide protocol] may lead to something.”
Browning, however, did not cite any statute requiring a hospital to have a protocol for suicidal
patients, and presented no further argument regarding how discovery of the suicide protocol
might reasonably be calculated to lead to the discovery of admissible evidence. This Court has
consistently held that litigants may not use discovery as a fishing expedition.10

        Browning also relied on Kakligian v Henry Ford Hosp11 for the proposition that
“[v]iolation of a regulation promulgated pursuant to statutory authority is admissible in a
malpractice action.” The instant case, however, is clearly distinguishable from Kakligian
because it does not involve violation of a regulation promulgated pursuant to statutory authority.
Rather, the material sought by Browning is Henry Ford’s own internal protocol regarding
suicidal patients.

        However, this Court’s decision in Hartmann v Shearson Lehman Hutton, Inc12 supports
the conclusion that Henry Ford’s protocols regarding suicidal patients are not discoverable. In
Hartmann, this Court affirmed a trial court’s determination that the defendant-financial advisor’s
internal policy manual was not discoverable. This Court ruled that the plaintiff had not shown
that the manual would aid in discovering relevant and admissible evidence, explaining:

         It matters not whether it is customary for Shearson’s agents, because of the
         requirements of its policy and procedures manual, to advise investors regarding
         the capital gains tax consequences of investment advice. What is relevant is
         whether a stockbroker has an obligation to advise an investor regarding the tax
         consequences of recommended investment options and, if such a duty does exist,
         whether Konchal complied with that duty in handling Walker’s account. Because
         plaintiff makes no showing of how the manual would shed light on either the
         question of a stockbroker’s duty to his customer or what Konchal actually did in




9
    MCR 2.302(B)(1).
10
     See VanVorous v Burmeister, 262 Mich. App. 467, 477; 687 NW2d 132 (2004).
11
     48 Mich. App. 325; 210 NW2d 463 (1973).
12
194 Mich. App. at 29.


                                               -3-
           the handling of Walker’s account, the contents of the manual are not relevant to
           this litigation and plaintiff is merely engaging in a fishing expedition.[13]

Similarly, in the instant case, Browning failed to make a showing of how the suicide protocol
would shed light on any duty owed by Henry Ford and Sullivan to the decedent. Browning’s
mere suggestion that the requested protocol might lead to something was insufficient to explain
how it was reasonably calculated to lead to the discovery of admissible evidence regarding the
standard of care and the breach of that standard. Accordingly, there was no principled basis for
the trial court’s decision to compel production of the suicide protocol. Therefore, the trial court
abused its discretion in granting Browning’s motion to compel.

           Reversed and remanded. We do not retain jurisdiction.




                                                             /s/ Michael J. Talbot
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Karen M. Fort Hood




13
     Id.


                                                 -4-